Beck, J.
Under the express provisions of § 6089 of the Civil Code, all applications for a new trial, except in extraordinary cases, must he made during the term at which the trial was had; and when the term continues longer than thirty days, the application shall be filed within thirty days from the trial. Where the party applying for a new trial did not file his application or motion within thirty days from the trial, the court did not err in dismissing the .motion, although within less than thirty days counsel for the party prevailing at the trial entered a written acknowledgment of service, waiving a copy and all further service of the same; such acknowledgment of service not having the effect of curing the failure to comply with the requirements of the statute as to the time of filing the motion.

Judgment affirmed.


All the Justices concur.